DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on June 16, 2021.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 9, 11, 14, 15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perry (US 11,319,031).
Perry discloses the same fastener apparatus for securing a boat to an object as claimed, as shown in Figures 1-11, which is comprised of a body, defined as Part #14, having a first end and a second end, an arm, defined as Part #12, that is hingedly attached at a pivoting mechanism, defined as Part #80, to said first end of said body, a suction cup mechanism, defined as Part #14a, that is attached to said second end of said body, and an engaging mechanism or clip, defined as Part #16, that is affixed to said arm, as shown in Figures 10-11.  A notch, defined as Part #32, on an end of said arm is configured to secure a cord or said engaging mechanism, as shown in Figures 10-11.  Said engaging mechanism or clip includes a rounded portion, as shown in Figures 10-11.  A lever, defined as Part #94 or 96, is configured to secure said suction cup mechanism to a flat surface, defined as Part #20, of a boat, defined as Part #18, as shown in Figure 1.  Said lever inherently moves a plunger so as to move said suction cup mechanism into an engaged condition, defined as Part #100, or a disengaged condition, defined as Part #102, as shown in Figures 3-4, and described in lines 1-26 of column 12.  A locking mechanism, defined as Part #84, is also provided that is configured to maintain said arm in a desired position relative to said body, as shown in Figures 5-6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Perry.
Perry, as set forth above, discloses all of the features claimed except for the use of an engaging mechanism or clip with a rounded portion having a specific diameter.
The use of an engaging mechanism or clip having a rounded portion with a specific diameter would be considered by one of ordinary skill in the art to be an obvious design choice based upon the required size for said engaging mechanism or clip to secure to a desired object.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize an engaging mechanism or clip with a rounded portion having a specific diameter, in combination with the fastener apparatus for a boat as disclosed by Perry for the purpose of providing a fastener with a clip that is configured to secure to a desired object.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Wagner (US 7,424,862).
Perry, as set forth above, discloses all of the features claimed except for the use of a removable shade that is secured to a boat with one or more cords.
Wagner discloses a removable sunshade for a boat, as shown in Figures 1-7, which is comprised of a removable sunshade or cover, defined as Part #100 or 102, with a plurality of attached cords, defined as Parts #112a-112d, for securing said sunshade or cover to fasteners, defined as Parts #114a-114d, that are attached to a boat, defined as Part #104, as shown in Figure 1.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a removable sunshade or cover with a plurality of attached cords for securement to a boat, as taught by Wagner, in combination with the fastener apparatus for securing a boat to an object as disclosed by Perry for the purpose of providing a fastener for a boat that is configured to secure to a cord of a removable sunshade or cover.

Allowable Subject Matter
Claims 5, 8, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






December 19, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617